                  Case 8:18-mj-02526-TMD Document 7-3 Filed 10/05/18 Page 1 of 1
     Case 2:18-mj-02484-DUTY *SEALED* Document 2 Filed 09/17/18 Page 1 of 1 Page ID #.2


                                                                                                        ED



                                                                                            ?CIO SEP 17 PM 121 31

                                         UNITED STATES DISTRICT COURT                       tL N
                                     CENTRAL DISTRICT OF CALIFORNIA

                                                               CASE NUMBER:
UNITED STATES OF AMERICA
                                                   PLAINTIFF                 /111d -            TAllb
                  V.
                                                                     REPORT COMMENCING CRIMINAL
      LIS5it MEL-
                                                  DEFENDANT                            ACTION

TO: CLERKS OFFICE, U.S. DISTRICT COURT
                                                                       18 IIJ024 8 14
All areas must be completed. Any area not applicable or unknown should indicate "N/A".

I. Date and time of ariest:       :410                                             0 AM .4PM

   The above named defendant is currently hospitalized and cannot be transported to court for arraignment or
   any other preliminary proceeding: 0 Yes            g No

   Defendant is in U.S. Marshals Service lock-up (in this court building):         ET'Yes    0 No

   Charges under which defendant has been booked:

                        S 1311 9 CoAissgkeY To                 Co feifrur 1J 1 /21 FfinfAb

   Offense charged is a: jJ Felony          f: Minor Offense          0 Petty Offense        0 Other Misdemeanor

    Interpreter Required: CA No 0 Yes              Language:

    Year ofBirth:

S. Defendant has retained counsel:         0 No       anKr...10t4r4
    0 Yes        Name:        .t-r4 tS v ft CU)                         Phone Number:                    3—'1079

    Name of Pretrial Services Officer notified:    Vi VIMa Vi              (2°C
    Remarks (if any):


    Name:    ON KOIAMA                                    (please print)

    Office Phone Number:      310 9 I CP 219                                      Agency:   FA
14, Signature:                                                              15. pate:        i 11)-613

CR-64 /19)                                REPORT COMMENCING CRIMINAL ACTION
